DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Due to the declaration of joint assignment/ownership at the time of filing, Cui (8801810) is removed as prior art.  Applicant's arguments filed 8/24/2022 regarding Simon in view of Cui 2 have been fully considered but they are not persuasive. The applicant argues that Simon and Cui 2 do not teach how to form silicide nanowires on both sides of the web.  However, Simon provides processes similar to that in Cui 2 for forming nanowires on both sides, Simon just does not form silicide.  Cui 2 instructs how to form silicide nanowires.  Therefore, by combining a technique that uses both sides with the instruction on how to form silicide, it would be well within the capabilities of one of ordinary skill in the art to form silicide nanowires on both sides of the web with a reasonable expectation of success.  The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but rather whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  One of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the inferences and creative steps that a person of ordinary skill in the art would employ”). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the techniques is obvious unless its actual application is beyond his or her skill.”  See id. At 417.
	Therefore, these rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21-22 and 24-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. (US 2009/0316335 A1) in view of Cui et al. (US 7816031, hereafter Cui 2).
	As to claim 21, Simon et al. teaches synthesizing nanowires on both sides of a substrate (abstract, para 0027, 0043), where the nanowires are substrate rooted and the substrate is composed of holes which may be considered a mesh or web made from a metal foil (para 0004-0007, 0045-0047).  Simon et al. does not teach Si nanowires in its electrode.  Cui 2 teaches Si nanowires substrate rooted to a substrate surface to act as an electrode in the abstract, col. 4 lines 38-55, col. 5 lines 30-40 as Si or silicide also provides the energy capacity needed in col. 5 lines 6-21.  Therefore, it would have been obvious at the time of filing to modify the double sided electrode of Simon to include Si or silicide nanowires as Cui 2 teaches the art recognized suitability and utility of such.
	As to claims 22 and 24, the web or mesh is composed of the materials and of the dimensions claimed in Simon paras 0037-0046.  
	As to claims 25-29, Cui 2 teaches that it is known in the art to use a polymer binder or conductive Li material in the background section.
	As to claim 30, the electrode must obviously be cut to size before use or coating.

Allowable Subject Matter
Claims 42-50 are allowed.  The prior art, alone or in combination, does not teach silicide rooted nanowires to both sides of a web of the claimed dimensions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715